DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations (a) “change a size of the object displayed”, (b) “while the user is viewing the changing of the size of the object, obtain an image including an iris of an eye of the user”, and (c) “the change in the size of the object is based on a measured size of a pupil in the obtained image” are unclear for the following reasons:
i) Limitation (a) clearly recites that the changing of the size of the object happens unconditionally, which is inconsistent with limitation (c); and
ii) Limitation (c) clearly recites that the changing of the size of the object is based on the pupil size in the image already obtained (i.e., changing of the size of the object happens after the image is obtained and pupil size determined), which is inconsistent with limitation (b) that recites that the changing of the size of the object happens while the image is obtained. The applicant’s specification (p16 line lines 7-15) confirms that there is a secondary changing of the size of the object that is dependent upon the pupil size in the image already obtained while viewing a first changing of the size of the object, which is inconsistent with limitation (c).

Regarding claim 3, the limitation (d) “to change the size of the object also based on a measured brightness of an environment at a time of obtaining the image” is unclear for the following reasons:
iv) Limitation (a) of claim 1 clearly recites that the changing of the size of the object happens unconditionally, which is inconsistent with limitation (d); and
v) Limitation (d) clearly recites that the changing of the size of the object is based on environmental brightness when the image is already obtained (i.e., changing of the size of the object happens after the image is obtained and its brightness measured), which is inconsistent with limitation (d) that recites that the changing of the size of the object happens while the image is obtained.

Regarding claim 4, the limitation “to change a shape of the object” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object changes in both size and shape simultaneously, or sequentially.

Regarding claim 5, the limitation “to change a brightness of the object” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object changes in both size and brightness simultaneously, or sequentially.

Regarding claim 6, the limitation “to change a display position of the object” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object changes in both size and position simultaneously, or sequentially.

Regarding claim 7, the limitation “to move the object upward” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object both changes in size and moves upward simultaneously, or sequentially.

Regarding claim 12, the limitation “to modify a luminance value of the object” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object both changes in size and modifies luminance value simultaneously, or sequentially.

Regarding claim 13, the limitation “to change a color of the object” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object changes in both size and color simultaneously, or sequentially.

Regarding claim 14, there is insufficient antecedent basis for the limitation “the shape of the object”. In addition, the limitation “to change the shape the object” is unclear. Claim 1 recites changing the size of the object. It is confusing whether the object changes in both size and color simultaneously, or sequentially.

Claim 15 recites subject matter similar to claim 1, therefore, is rejected for similar reasons as claim 1.

Regarding claim 16, the limitation “changing at least one of a shape of the object and a display of the object” is unclear. Claim 15 recites changing the size of the object. It is confusing whether the object changes in both size and shape or display simultaneously, or sequentially.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (USPAPN 2012/0075452) in view of Sullivan (USPAPN 2009/0156970).
Regarding claim 1, Ferren discloses:
circuitry (see para [12], processors) configured to:
5display on a display screen; change the display screen to show content in which a user is interested (see para [31], [36], [37], and fig 3, increasing brightness of a display to induce pupillary constriction on a user);
while the user is viewing the changing, obtain an image including an iris of an eye of the user (see para [31], [36], [37], and fig 3, obtaining a first iris image while the user is viewing the increasing brightness), wherein the change is based on a measured size of a pupil in the obtained image (see para [36] and [37], measuring a size of a pupil in the first iris image and inducing a change in the measured pupil size); and
perform iris authentication using the obtained image (see para [27], iris authentication).


However, Ferren does not disclose:
an object; change a size of the object displayed; changing of the size of the object; change in the size of the object (i.e., Ferren discloses inducing a pupil size change by increasing brightness of a display, however, does not disclose that the pupil size change is induced by displaying a particular object changing in size); and
wherein the object displayed on the display screen is superimposed on information 10which has been displayed since before start of the iris authentication.

In a similar field of endeavor of inducing a pupillary reaction from a user, Sullivan further discloses: an object; change a size of the object displayed; changing of the size of the object; and wherein the object displayed on the display screen is superimposed on information 10which has been displayed since before start of the iris authentication (see para [60]-[62] and [65]-[66] and fig 8C and 9, a displayed object 512 changes in position/size/shape/brightness/color for the user to view, which induces a pupil size change, while a background image remains unchanged).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferren with Sullivan, and change a display to induce a pupil size change during iris authentication, as disclosed by Ferren, wherein such change of display to induce pupil size change is achieved by an object changing in position/size/shape/brightness/color superimposed on a background image that remains unchanged, as disclosed by Sullivan, for the purpose of minimizing disturbance to the user while the user is performing an unrelated task (see Sullivan para [7]).
Regarding claim 3, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change the size of the object (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s position moving back and forth (i.e., inherently changing the object’s size) to induce the pupil size change)
also based on a measured brightness of an environment at a time of obtaining the 20image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).

Regarding claim 4, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a shape of the object (see Sullivan para [60] and fig 8C, the change in display includes changes in the object’s shape to induce the pupil size change)
based on at least one of a measured brightness of an environment at a time of obtaining the 20image or the size of the pupil in the obtained image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).
	Regarding claim 5, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a brightness of the object (see Sullivan para [61], the change in display includes changes in the object’s brightness)
 based on the size 10of the pupil in the obtained image (see Ferren para [31], [36], and [37], the change in display is based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).

Regarding claim 6, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a display position of the object on the 15display screen (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s position to induce the pupil size change)
 based on at least one of a measured brightness of an environment at a time of obtaining the image or the size of the pupil in the obtained image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).

Regarding claim 7, Ferren and Sullivan further disclose:
20wherein 43Attorney Docket No. 10980US02CON the circuitry is configured to move the object upward in a display area of the display screen (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s vertical position to induce the pupil size change)
based on at least one of a measured brightness of an environment at the time of obtaining the image or the size of the pupil in the obtained image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).
Regarding claim 8, Ferren further discloses wherein the circuitry is configured to:
specify the pupil in the image to obtain the iris (see para [36] and [37], analyzing pupils); and
perform said iris authentication using the obtained iris of the 10image (see para [27], iris authentication).

Regarding claim 12, Ferren and Sullivan further disclose:
:


dwherein the circuitry is configured to modify a luminance value of the object (see Sullivan para [61], the change in display includes changes in the object’s brightness)
based on a measured brightness of an environment (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained).

Regarding claim 13, Ferren and Sullivan further disclose:
10wherein the circuitry is configured to change a color of the object (see Sullivan para [61], the change in display includes changes in the object’s color)
based on at least one of a measured brightness of an environment at the time of obtaining the image or the size of the pupil in the obtained image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).


Regarding claim 14, Ferren and Sullivan further disclose:
15	wherein the circuitry is configured to change the shape of the object displayed on the display screen (see Sullivan para [60] and fig 8C, the change in display includes changes in the object’s shape to induce pupillary constriction) and
obtain a second image based on a measured brightness of an environment at a time of obtaining the image and a measured size of the pupil in the obtained image (see Ferren para [31], [36], and [37], obtaining a second iris image after the change in display, wherein the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced to change for obtaining a second iris image).

Regarding claims 15-17, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claims 1, 3, 4, 6, and 8).








Claims 2, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren and Sullivan further in view of Starner et al. (USPAPN 2014/0337634).
Regarding claim 2, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the display of the object on the display screen starts with detection of an act of putting on an eyewear terminal.
In a similar field of endeavor of inducing a pupillary reaction from a user, Starner further discloses wherein the display of the object on the display screen starts with detection of an act of putting on an eyewear terminal (see para [94], iris re-authentication each time a head mounted device (HMD) is worn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferren and Sullivan with Starner, and perform iris authentication by displaying a changing object, as disclosed by Ferren and Sullivan, wherein such iris authentication is performed each time a HMD is worn, as disclosed by Starner, for the purpose of blocking unauthorized users (see Starner para [94]).

Regarding claim 9, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the circuitry is configured to perform said iris authentication by referencing a 15memory that stores a previously obtained image of the iris of the user and by performing a matching process between the previously obtained image and the image (i.e., Ferren discloses performing iris authentication, however, does not specify that such iris authentication is via comparison with previously obtained iris images).
Starner further discloses wherein the circuitry is configured to perform said iris authentication by referencing a 15memory that stores a previously obtained image of the iris of the user and by performing a matching process between the previously obtained image and the image (see para [89], [90], and [94], iris authentication is performed by comparing an iris image to previously obtained iris images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide an iris authentication to an iris image, as disclosed by Ferren and Sullivan, which compares the iris image to previously obtained iris images, as disclosed by Starner, for the purpose of blocking unauthorized users (see Starner para [94]).

Regarding claim 10, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose 20wherein the circuitry is configured to obtain a plurality of images until a predetermined threshold value is reached.
Starner further discloses wherein the circuitry is configured to obtain a plurality of images until a predetermined threshold value is reached (see [62], a change in display includes changes in the object’s position while multiple iris images are obtained, until a complete scan of the iris has been obtained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further obtain multiple iris images until a complete scan of the iris has been obtained, as disclosed by Starner, for the purpose of obtaining a more detailed iris image (see Starner para [62]).

Regarding claim 11, Ferren, Sullivan, and Starner further disclose wherein the circuitry is configured to change a display of the object until the predetermined threshold value is reached (see rejection of claim 10, the threshold being the complete 100% scan of the iris).

	Regarding claim 18, Ferren, Sullivan, and Starner disclose everything claimed as applied above (see rejection of clams 9 and 17).

	Regarding claim 19, Ferren and Sullivan disclose circuitry configured to: 10display an object on a display screen; change the object displayed on the display screen to show content in which a user is interested; while the user is viewing the changing of the object, obtain an image including an iris of an eye of the user; and perform iris authentication using the obtained image, 15wherein the object displayed on the display screen is superimposed on information which has been displayed since before start of the iris authentication (see rejection of claim 1).
However, Ferren and Sullivan do not disclose: an eyewear terminal comprising: a display screen configured to cover an eye of a user.
Starner further discloses: eyewear terminal comprising: a display screen configured to cover an eye of a user (see para [57] and [62] and fig 1E, the HMD with display and a processor, a displayed object changes in position for the user to track, which induces pupillary constriction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform iris authentication by inducing pupillary constriction, as disclosed by Ferren and Sullivan, wherein such iris authentication is performed by a HMD with a display and a processor, as disclosed by Starner, for the purpose of blocking unauthorized users from the HMD (see Starner para [94]).

Regarding claim 20, Ferren, Sullivan, and Starner further disclose wherein when the eyewear terminal is worn by the user, the circuitry is configured to 20display the object on the display screen (see rejection of claim 19, the HMD displaying an object that changes in position).

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Arguments regarding 112(b)
The applicant argues that the claim amendments overcome the 112(b) rejection. The examiner respectfully disagrees, as the newly added limitations are unclear and are further rejected under 112(b).


Arguments regarding prior art references
Regarding claim 1, the applicant argues that Ferren and Sullivan fail to disclose the subject matter of the claim because although Sullivan discloses changing a displayed object, it is merely for the purpose of exercising eye muscles and no eye images are taken, therefore, the changing of the displayed object itself is unrelated to a pupil size in an eye image taken.
The examiner respectfully disagrees. Ferren clearly discloses that a display is changed by modifying its brightness to induce a change in the pupil size in order to take appropriate eye images for iris authentication. Ferren does not disclose any other methods of inducing a change in the pupil size. Sullivan discloses another method of inducing a change in the pupil size, which is by displaying an object that changes in position/size/shape/brightness/color. Therefore, Ferren in view of Sullivan discloses displaying an object that changes in position/size/shape/brightness/color to induce a change in the pupil size, wherein eye images taken with the induced change in the pupil size to be used for iris authentication, which reads on the claimed subject matter. Ferren and Sullivan achieve the common result of inducing a change in the pupil size.

Claims 15 and 19 recite subject matter similar to claim 1, therefore, similar reasons apply.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668